Citation Nr: 1806029	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  13-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to May 1989 and February 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 and an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for service connection for a right hip disability.

2.  In May 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for service connection for a left hip disability.

3.  In May 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for service connection for non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for service connection for a right hip disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran for service connection for a left hip disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204.  In the present case, the Veteran's representative has withdrawn his appeals pertaining to entitlement to service connection for a right hip disability, left hip disability, and non-Hodgkin's lymphoma in a May 2017 statement completed; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

The appeal for entitlement to service connection for a right hip disability is dismissed.

The appeal for entitlement to service connection for a left hip disability is dismissed.

The appeal for entitlement to service connection for non-Hodgkin's lymphoma is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


